583 So. 2d 814 (1991)
William Early BREWER, Appellant,
v.
STATE of Florida, Appellee.
No. 90-3632.
District Court of Appeal of Florida, First District.
August 16, 1991.
Nancy A. Daniels, Public Defender, Steven A. Been, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Edward C. Hill, Jr., Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant challenges the order revoking his community control on the ground that it fails to state the grounds relied upon by the trial court. The order revoking community control does not contain specific findings, nor did the trial court specifically state its reasons for ordering revocation at the hearing below. Accordingly, we reverse the order and remand for entry of a written order containing specific findings regarding the charges made in the affidavit of violation of community control. Knight v. State, 566 So. 2d 339 (Fla. 1st DCA 1990).
REVERSED and REMANDED.
ERVIN, SMITH and ALLEN, JJ., concur.